DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For the record, the following limitations have been interpreted under 35 U.S.C. 112(f):
“Conveying and outflow means” as recited in claim 5 has been interpreted according to the corresponding structure described at page 6, lines 24-27, and equivalents thereof.  “Conveying and outflow means” has not been interpreted under 35 U.S.C. 112(f) for claim 6, since that claim recites sufficient structure to perform the recited function.
	“Adjustment means” as recited in claim 9 has been interpreted according to the corresponding structure described at page 7, lines 1-15, and equivalents thereof.  “Adjustment means” has not been interpreted under 35 U.S.C. 112(f) for claim 10, since that claim recites sufficient structure to perform the recited function.
	“Variation means” as recited in claim 10 has been interpreted according to the corresponding structure described at page 8, lines 4-7, and equivalents thereof.  
	“Blowing means” as recited in claim 13 has been interpreted according to the corresponding structure described at page 8, lines 11-23, and equivalents thereof.  “Adjustment means” has not been interpreted under 35 U.S.C. 112(f) for claims 14-15, since those claims include sufficient structure to perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling portion” and “dehumidification portion” in claim 1 and “blowing element” in claims 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Cooling portion” has been interpreted according to the corresponding structure associated with reference numeral 9a described at page 8, line 21 – page 6, line 23, and illustrated in Figs. 1, 3, and 4, and equivalents thereof.  
“Dehumidification portion” has been interpreted according to the corresponding structure associated with reference numeral 9b described at page 6, lines 22 and 25, and illustrated in Figs. 4 and 7, and equivalents thereof. 
	“Blowing element” has been interpreted according to the corresponding structure described at page 8, lines 24-28, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transport" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests removing the word “the”.
	At claim 1, line 1, the limitation “in particular” renders the claim indefinite since it is unclear whether the claim is limited by what follows, or whether it is merely a particular example.  The Examiner suggests simply deleting the limitation “in particular”.
Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the air" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests removing the word “the”.
Claim 1 recites the limitation "the exhaust gases" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests removing the word “the”.
Claim 1 recites the limitation "the transit" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests removing the word “the”.
Claims 2-17are also rejected since they depend or incorporate the subject matter of rejected claim 1.
Claim 2 recites the limitation "the outer surface" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the opening/closure" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests removing the word “the”.
	Further, the recitations of “opening/closure” in lines 7 and 9 of claim 10 render the claim indefinite since it is unclear whether “/” is meant to connote “and” or “or.”  The Examiner suggests amending the limitation to read “opening or closure” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
	Claim 11 is rejected since it depends from claim 10.
Claim 17 recites the limitation "the exhaust gases" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent claim 1, Rial (US 5582095) constitutes the closest prior art.  Rial discloses an oven for the transport of food, installable on motorcycles 2, comprising at least one container 3 securable to a motorcycle and having at least one inner chamber 5 for the housing of food, at least one heating heat exchanger 8 associated with said container and adapted to heat the air in said inner chamber, in which said heating heat exchanger has at least one inlet duct 12 connectable to a scavenging system of the exhaust gases of said motorcycle, at least one outlet duct 19 of the exhaust gases. Rial does not teach teach a dehumidifying heat exchanger as recited, wherein the dehumidifying heat exchanger comprises at least one cooling portion adapted to be hit by an air flow external to the container during transit of the motorcycle, and at least one dehumidification portion positioned internally to the container and adapted to condense the water vapor present in the inner chamber. 
The problem of dehumidifying the internal volume of a food transport oven is generally known, as discussed in Delzanno et al. (US 2003/0052499 A1) (see paras. 0006-0011).  However, Delzanno et al. controls humidity by using a fan 18 to cycle fresh air into the container. The background section of Delzanno et al. also teaches the use of hygroscopic materials to absorb moisture.  There is not teaching regarding teach a dehumidifying heat exchanger as recited, wherein the dehumidifying heat exchanger comprises at least one cooling portion adapted to be hit by an air flow external to the container during transit of a motorcycle, and at least one dehumidification portion positioned internally to the container and adapted to condense the water vapor present in the inner chamber.
For the record, it is noted that Wu et al. (US 2021/0113029 A1) teach a food transport container wherein a dehumidifying heat exchanger 800 comprises at least one cooling portion 804 adapted to be hit by an air flow external to the container, and at least one dehumidification portion 806 positioned internally to the container and adapted to condense the water vapor present in the inner chamber (Figs. 14-16; paras. 0101-0106). However, the effective filing date of Wu et al. is later than that of the instant invention, and thus Wu et al. does not qualify as prior art.

Cited Prior Art
The following references not discussed above are considered pertinent to Applicant’s disclosed invention.
	Riahi et al. (US 2021/0379961 A1) teach a food heating system for use on a motorcycle.
	Leach (US 2008/0023459 A1) teach an oven for a food delivery vehicle arrangement.
	Yoneno et al. (US 5525782) teach a combination oven with humidity controls. 
	Gerrit (US 5505122) teaches an oven arrangement for transport of warm foodstuffs within a vehicle.
	Newman (US 4936103) teaches an oven arrangement for controlling food temperature during transportation.
	Parinello (US 3874361) teaches a food oven for use in a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763